DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bulk supply tank” of claims 1, 8 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: the Applicant recites the limitation “a heater” twice, once in line 8 and the other in line 24, which are clearly different heaters, in view of Applicant’s disclosure, but for clarity the heater of line 24 will be examined as “a second heater”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: the Applicant recites the limitation “a heater” twice, once in line 8 and the other in line 24, which are clearly different heaters, in view of Applicant’s disclosure, but for clarity the heater of line 24 will be examined as “a second heater”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-7 are rejected for being dependent on claim 1, claims 9-14 are rejected for being dependent on claim 8 and claims 16-21 are rejected for being dependent on claim 15.

Claim 1 is indefinite for being unclear what structural limitations are part of the apparatus being claimed, therefore, the metes and bounds of the claim cannot be ascertained because it is unclear if the claimed invention comprises only the distillation column, packing, sump, heater, and vent or if the apparatus includes the structure of the apparent preamble of lines 1-19.  Applicant recites the limitation “in an apparatus” in line 1, which is indefinite for being unclear what is meant by “in an apparatus”. For purposes of examination, the limitation will be interpreted as ”An apparatus”.
	Furthermore, claim 1 recites the limitation “at least one purifying filter for purifying the carbon dioxide vapor feed stream, a condenser for condensing the carbon dioxide vapor feed stream into an intermediate liquid carbon dioxide stream”, in lines 4-6, which is indefinite for being unclear if the carbon dioxide vapor feed stream is being simultaneously delivered to the at least one purifying filter and the condenser, or if the condenser receive the purified carbon dioxide vapor feed stream, and for being unclear if the carbon dioxide vapor feed stream is fed in to an intermediate liquid carbon dioxide stream from the condenser or becomes the intermediate liquid carbon dioxide stream.  For purposes of examination, in view of the Applicant’s disclosure, the limitation will be examined as “at least one purifying filter for purifying the carbon dioxide vapor feed stream to form a purified carbon dioxide vapor feed stream, a condenser for condensing the purified carbon dioxide vapor feed stream to form an intermediate liquid carbon dioxide stream”.
Furthermore, claim 1 recites the limitation “the flow network having valves associated with said conduits to allow for isolation of components of the apparatus, wherein the improvement comprises” in lines 17-19, which is indefinite the term “the improvement” which lacks antecedent basis, and is unclear what structure is being referenced to as the “improvement”.  
Furthermore, claim 1 recites the limitation “a heater for heating the high-pressure accumulation chamber for pressurizing the carbon dioxide liquid contained therein to a delivery pressure”, in lines 8-9, which is indefinite for being unclear if the heater is heating the chamber or the carbon dioxide liquid, and what the term “therein” is referencing.  Based on the Applicant’s disclosure, as best understood by the Examiner, the limitation will be examined as “a heater for heating the carbon dioxide liquid contained within the high-pressure accumulation chamber up to a delivery pressure”.
Furthermore, claim 1 recites the limitation “a flow network having conduits connecting the bulk supply tank, the condenser, the receiver and the high-pressure accumulation chamber and for discharging the pressurized liquid carbon dioxide stream therefrom” in lines 11-14, which is indefinite for the term “bulk supply tank” lacking antecedent basis, and being unclear if it is the same as the liquid carbon dioxide supply tank or not, and is indefinite for being unclear which structure “therefrom” is referencing.  Based on the Applicant’s disclosure, as best understood by the limitation will be interpreted as “a flow network having conduits connecting the liquid carbon dioxide supply tank to the condenser, the condenser to the receiver, and the receiver to the high-pressure accumulation chamber, and for discharging the pressurized liquid carbon dioxide stream from the high-pressure accumulation chamber”.
Furthermore, claim 1 recites the limitation “the flow network having valves associated with said conduits to allow for isolation of components of the apparatus, wherein the improvement comprises:” in lines 17-19, which is indefinite for being unclear what components applicant is referencing, and for being unclear what “improvement” applicant is referencing and the specification does not provide a standard for ascertaining the what “the improvement” is and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   The specification appears to merely reiterate the claim language, without specifically describing an example”.  The metes and bounds of the claim are therefore unascertainable as to what components are to be isolated and what structure is to be interpreted as the improvement.  Assuming arguendo, a broadest reasonable interpretation of the current claim language cannot be properly established, in light of the fact that: (A) the words of a claim must be given their plain meaning, and (B) it is improper to import claim limitations from the specification.
Furthermore, claim 1 recites the limitation “and the packing stripping volatile impurities from the liquid carbon dioxide stream” in lines 22-23 which is a method step in an apparatus claim, and will be examined as “and wherein the packing is for stripping volatile impurities from the liquid carbon dioxide stream”. 
Furthermore, claim 1 recites the limitation “a heater in contact with the liquid carbon dioxide stream in the sump for vaporizing the liquid carbon dioxide stream in the sump”, in lines 24-25, which is indefinite for being unclear how the liquid carbon dioxide stream which flows in to the distillation column is heated by the heater since when the stream is within the sump it is no longer a stream.  For purposes of examination, the limitation will be examined as “a heater in contact with liquid carbon dioxide in the sump, for vaporizing the liquid carbon dioxide in the sump”.

Claim 2 recites the limitation “a flow network”, in lines 1-2, which is indefinite for being unclear if this is the same flow network of claim 1, or a new flow network, in which case would be a second flow network.  Based on the Applicant’s disclosure, as best understood by the Examiner, the limitation will be examined as “the flow network”.

Claim 5 recites the limitation “further comprising a heater comprises an electrical heater for the high-pressure accumulation chamber” which is indefinite for being unclear what “further comprising a heater comprises an electrical heater” and if the heater of claim 5 is the same as one of the heaters claimed in lines 8 and 24 of claim 1 or not.  For purposes of examination, the limitation will be interpreted as “wherein the heater for heating the high-pressure accumulation chamber is an electrical heater” since the Applicant’s disclosure states specifically that the high-pressure accumulation chamber has an electrical heater (see paragraph 0026, “The high- pressure accumulation chamber 30 is heated, for example, by way of an electrical heater 31”).

Claim 8 is indefinite for being unclear what structural limitations are part of the apparatus being claimed, therefore, the metes and bounds of the claim cannot be ascertained because it is unclear if the claimed invention comprises only the distillation column, packing, sump, heater, and vent or if the apparatus includes the structure of the apparent preamble of lines 1-19.  Applicant recites the limitation “in an apparatus” in line 1, which is indefinite for being unclear what is meant by “in an apparatus”. For purposes of examination, the limitation will be interpreted as ”An apparatus”.
	Furthermore, claim 8 recites the limitation “at least one purifying filter for purifying the carbon dioxide vapor feed stream, a condenser for condensing the carbon dioxide vapor feed stream into an intermediate liquid carbon dioxide stream”, in lines 4-6, which is indefinite for being unclear if the carbon dioxide vapor feed stream is being simultaneously delivered to the at least one purifying filter and the condenser, or if the condenser receive the purified carbon dioxide vapor feed stream, and for being unclear if the carbon dioxide vapor feed stream is fed in to an intermediate liquid carbon dioxide stream from the condenser or becomes the intermediate liquid carbon dioxide stream.  For purposes of examination, in view of the Applicant’s disclosure, the limitation will be examined as “at least one purifying filter for purifying the carbon dioxide vapor feed stream to form a purified carbon dioxide vapor feed stream, a condenser for condensing the purified carbon dioxide vapor feed stream to form an intermediate liquid carbon dioxide stream”.
Furthermore, claim 8 recites the limitation “the flow network having valves associated with said conduits to allow for isolation of components of the apparatus, wherein the improvement comprises” in lines 17-19, which is indefinite the term “the improvement” which lacks antecedent basis, and is unclear what structure is being referenced to as the “improvement”.  
Furthermore, claim 8 recites the limitation “a heater for heating the high-pressure accumulation chamber for pressurizing the carbon dioxide liquid contained therein to a delivery pressure”, in lines 8-9, which is indefinite for being unclear if the heater is heating the chamber or the carbon dioxide liquid, and what the term “therein” is referencing.  Based on the Applicant’s disclosure, as best understood by the Examiner, the limitation will be examined as “a heater for heating the carbon dioxide liquid contained within the high-pressure accumulation chamber up to a delivery pressure”.
Furthermore, claim 8 recites the limitation “a flow network having conduits connecting the bulk supply tank, the condenser, the receiver and the high-pressure accumulation chamber and for discharging the pressurized liquid carbon dioxide stream therefrom” in lines 11-14, which is indefinite for the term “bulk supply tank” lacking antecedent basis, and being unclear if it is the same as the liquid carbon dioxide supply tank or not, and is indefinite for being unclear which structure “therefrom” is referencing.  Based on the Applicant’s disclosure, as best understood by the limitation will be interpreted as “a flow network having conduits connecting the liquid carbon dioxide supply tank to the condenser, the condenser to the receiver, and the receiver to the high-pressure accumulation chamber, and for discharging the pressurized liquid carbon dioxide stream from the high-pressure accumulation chamber”.
Furthermore, claim 8 recites the limitation “the flow network having valves associated with said conduits to allow for isolation of components of the apparatus, wherein the improvement comprises:” in lines 17-19, which is indefinite for being unclear what components applicant is referencing, and for being unclear what “improvement” applicant is referencing and the specification does not provide a standard for ascertaining the what “the improvement” is and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   The specification appears to merely reiterate the claim language, without specifically describing an example”.  The metes and bounds of the claim are therefore unascertainable as to what components are to be isolated and what structure is to be interpreted as the improvement.  Assuming arguendo, a broadest reasonable interpretation of the current claim language cannot be properly established, in light of the fact that: (A) the words of a claim must be given their plain meaning, and (B) it is improper to import claim limitations from the specification.
Furthermore, claim 8 recites the limitation “a condenser” twice, once in line 4 and once in line 22 which renders the claim indefinite for being unclear if there are two condensers or just one, in view of the Applicant’s disclosure, which just shows one condenser (18).  Based on the Applicant’s disclosure, as best understood by the Examiner, the limitation of line 22 will be examined as “the condenser”.

Claim 12 recites the limitation “further comprising a heater comprises an electrical heater for the high-pressure accumulation chamber” which is indefinite for being unclear what “further comprising a heater comprises an electrical heater” and if the heater of claim 19 is the same as the heater (line 8) of claim 8, from which claim 12 depends.  For purposes of examination, the limitation will be interpreted as “wherein the heater for heating the high-pressure accumulation chamber is an electrical heater”.

Claim 15 is indefinite for being unclear what structural limitations are part of the apparatus being claimed, therefore, the metes and bounds of the claim cannot be ascertained because it is unclear if the claimed invention comprises only the distillation column, packing, sump, heater, and vent or if the apparatus includes the structure of the apparent preamble of lines 1-19.  Applicant recites the limitation “in an apparatus” in line 1, which is indefinite for being unclear what is meant by “in an apparatus”. For purposes of examination, the limitation will be interpreted as ”An apparatus”.
	Furthermore, claim 15 recites the limitation “at least one purifying filter for purifying the carbon dioxide vapor feed stream, a condenser for condensing the carbon dioxide vapor feed stream into an intermediate liquid carbon dioxide stream”, in lines 4-6, which is indefinite for being unclear if the carbon dioxide vapor feed stream is being simultaneously delivered to the at least one purifying filter and the condenser, or if the condenser receive the purified carbon dioxide vapor feed stream, and for being unclear if the carbon dioxide vapor feed stream is fed in to an intermediate liquid carbon dioxide stream from the condenser or becomes the intermediate liquid carbon dioxide stream.  For purposes of examination, in view of the Applicant’s disclosure, the limitation will be examined as “at least one purifying filter for purifying the carbon dioxide vapor feed stream to form a purified carbon dioxide vapor feed stream, a condenser for condensing the purified carbon dioxide vapor feed stream to form an intermediate liquid carbon dioxide stream”.
Furthermore, claim 15 recites the limitation “the flow network having valves associated with said conduits to allow for isolation of components of the apparatus, wherein the improvement comprises” in lines 17-19, which is indefinite the term “the improvement” which lacks antecedent basis, and is unclear what structure is being referenced to as the “improvement”.  
Furthermore, claim 15 recites the limitation “a heater for heating the high-pressure accumulation chamber for pressurizing the carbon dioxide liquid contained therein to a delivery pressure”, in lines 8-9, which is indefinite for being unclear if the heater is heating the chamber or the carbon dioxide liquid, and what the term “therein” is referencing.  Based on the Applicant’s disclosure, as best understood by the Examiner, the limitation will be examined as “a heater for heating the carbon dioxide liquid contained within the high-pressure accumulation chamber up to a delivery pressure”.
Furthermore, claim 15 recites the limitation “a flow network having conduits connecting the bulk supply tank, the condenser, the receiver and the high-pressure accumulation chamber and for discharging the pressurized liquid carbon dioxide stream therefrom” in lines 11-14, which is indefinite for the term “bulk supply tank” lacking antecedent basis, and being unclear if it is is the same as the liquid carbon dioxide supply tank or not, and is indefinite for being unclear which structure “therefrom” is referencing.  Based on the Applicant’s disclosure, as best understood by the limitation will be interpreted as “a flow network having conduits connecting the liquid carbon dioxide supply tank to the condenser, the condenser to the receiver, and the receiver to the high-pressure accumulation chamber, and for discharging the pressurized liquid carbon dioxide stream from the high-pressure accumulation chamber”.
Furthermore, claim 15 recites the limitation “the flow network having valves associated with said conduits to allow for isolation of components of the apparatus, wherein the improvement comprises:” in lines 17-19, which is indefinite for being unclear what components applicant is referencing, and for being unclear what “improvement” applicant is referencing and the specification does not provide a standard for ascertaining the what “the improvement” is and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   The specification appears to merely reiterate the claim language, without specifically describing an example”.  The metes and bounds of the claim are therefore unascertainable as to what components are to be isolated and what structure is to be interpreted as the improvement.  Assuming arguendo, a broadest reasonable interpretation of the current claim language cannot be properly established, in light of the fact that: (A) the words of a claim must be given their plain meaning, and (B) it is improper to import claim limitations from the specification.
Furthermore, claim 15 recites the limitation “and the packing stripping volatile impurities from the liquid carbon dioxide stream” in lines 22-23 which is a method step in an apparatus claim, and will be examined as “and wherein the packing is for stripping volatile impurities from the liquid carbon dioxide stream”. 
Furthermore, claim 15 recites the limitation “a heater in contact with the liquid carbon dioxide stream in the sump for vaporizing the liquid carbon dioxide stream in the sump”, in lines 24-25, which is indefinite for being unclear how the liquid carbon dioxide stream which flows in to the distillation column is heated by the heater since when the stream is within the sump it is no longer a stream.  For purposes of examination, the limitation will be examined as “a heater in contact with liquid carbon dioxide in the sump, for vaporizing the liquid carbon dioxide in the sump”.
Furthermore, claim 15 recites the limitation “a distillation column” twice, once in line 20 and the other in line 31, which renders the claim indefinite for being unclear which distillation column Applicant is referencing in lines 26 (“a vent in the distillation column”), line 33 (“a condenser in fluid communication with the distillation column”) and line 38 (“an outlet in the distillation column”).  For purposes of examination, the limitations of line 31 will be examined as “a second distillation column” and the limitation of lines 33 and 38, “the distillation column”, will be examined as “the second distillation column”.
Furthermore, claim 15 recites the limitation “a condenser” twice, once in line 4 and once in line 22 which renders the claim indefinite for being unclear if there are two condensers or just one, in view of the Applicant’s disclosure, which just shows one condenser (18).  Based on the Applicant’s disclosure, as best understood by the Examiner, the limitation of line 22 will be examined as “the condenser”.

Claim 19 recites the limitation “further comprising a heater comprises an electrical heater for the high-pressure accumulation chamber” which is indefinite for being unclear what “further comprising a heater comprises an electrical heater” and if the heater of claim 5 is the same as the heater (line 8) of claim 15, from which claim 19 depends.  For purposes of examination, the limitation will be interpreted as “wherein the heater for heating the high-pressure accumulation chamber is an electrical heater”.

Closest Prior Art of Record

Leitch’242 (US 6,960,242) teaches in an apparatus (Fig. 1) for producing a purified, pressurized liquid carbon dioxide stream (purified liquid CO2, column 4, lines 60-64, “The now purified CO2 stream is cooled to a temperature such that the CO2 is entirely condensed, and the purified liquid CO2 is returned to a storage tank or low pressure accumulator.”), including a liquid carbon dioxide supply tank (10) for distilling off a feed stream (11) comprising carbon dioxide vapor (carbon dioxide vapor, column 5, lines 20-25, “From a bulk supply of liquid carbon dioxide 10, a feed stream 11 comprising carbon dioxide vapor is distilled in a first purification stage”), at least one purifying filter (13,14) for purifying the carbon dioxide vapor feed stream, a condenser (18) for condensing the carbon dioxide vapor feed stream into an intermediate liquid carbon dioxide stream (stream 19 within insulated line 20), a receiver (30) for accumulating the intermediate liquid carbon dioxide stream, a high-pressure 21PATENTMG19228-aaccumulation chamber (high pressure accumulator 50, see column 5, lines 61-63) for accepting the intermediate liquid carbon dioxide stream by way of line 32) from the receiver (20), a heater (31) for heating the high-pressure accumulation chamber (30) for pressurizing the carbon dioxide liquid contained therein to a delivery pressure, a sensor (45) for detecting when the high-pressure accumulation chamber (30) requires replenishment of liquid carbon dioxide (10) , a flow network having conduits connecting the bulk supply tank, the condenser, the receiver and the high- pressure accumulation chamber and for discharging the pressurized liquid carbon dioxide stream therefrom, the conduits of said flow network including a vent line (51) from the high-pressure accumulation chamber (30) to the condenser (18) to facilitate introduction of the intermediate liquid carbon dioxide stream into the high-pressure accumulation chamber, and the flow network having valves associated with said conduits to allow for isolation of components of the apparatus, wherein the improvement comprises.


    PNG
    media_image1.png
    490
    777
    media_image1.png
    Greyscale

Figure 1: Fig. 1 of Leitch'242.

Leitch’066 (US 2004/0112066) teaches an apparatus (Fig. 1) similar to that of Leitch’242, comprising a high pressure accumulation chamber (Fig. 1, 30) including a heater (31) for heating the high-pressure accumulation chamber for pressurizing carbon dioxide liquid (paragraph 0044, “When the high-pressure accumulation chamber 30 is near empty, as sensed by level sensor 45 and/or the pressure sensor 53, vent control valve 52 opens to vent the high-pressure accumulation chamber. Fill control valve 25 opens to allow intermediate liquid stream 24 to fill the high-pressure accumulation chamber 30. When the differential pressure sensor indicates the completion of the filling, control valves 25 and 52 close, and the liquid carbon dioxide is heated by electrical heater 31 to again pressurize the liquid within the high-pressure accumulation chamber 30.”) contained therein (in the high-pressure accumulation chamber) to a delivery pressure (pressure leaving the high pressure accumulator), a sensor (45) for detecting when the high-pressure accumulation chamber (see paragraph 0044, “When the high-pressure accumulation chamber 30 is near empty, as sensed by level sensor 45 and/or the pressure sensor 53… When the differential pressure sensor indicates the completion of the filling, control valves 25 and 52 close, and the liquid carbon dioxide is heated by electrical heater 31 to again pressurize the liquid within the high-pressure accumulation chamber 30. ) requires replenishment of liquid carbon dioxide.


    PNG
    media_image2.png
    563
    672
    media_image2.png
    Greyscale

Figure 2: Fig. 1 of Leitch'066


Eyre (US 4,934,147) teaches a distillation column (Fig. 2, 52) having packing (“packing elements to fill the column”, column 4, lines 53-63, “When used herein and in the claims, the term "column" designates a distillation or fractionation column or zone.  It can also be described as a contacting column or zone wherein liquid or vapor phases are countercurrently contacted for purposes of separating a fluid mixture.  By way of example this would include contacting of the vapor and liquid phases on a series of 
vertically spaced trays or plates mounted within the column.  In place of the trays or plates there can be used packing elements to fill the column.”) therein and a sump (bottom of the column 50s) below the packing, the packing stripping volatile impurities from the liquid carbon dioxide stream; 
a heater (reboil heat exchanger 54) in contact with the liquid stream in the sump for vaporizing the in the sump; 
a vent (outlet of distillation column 52 leading to line 58) in the distillation column from which a first vaporized portion of vapor (portion of vapor leaving in line 58) in the sump is withdrawn from the distillation column.


    PNG
    media_image3.png
    592
    787
    media_image3.png
    Greyscale

Figure 3: Fig. 2 of Eyre.

White et al. (US 2008/0173584) teaches a process of purifying carbon dioxide using an apparatus (Fig. 2), wherein liquid CO2 that is condensed (CO2 within line 111 passing through HX E102) is passed to a distillation column (C104).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        /BRIAN M KING/Primary Examiner, Art Unit 3763